DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on 11/19/2020 has been considered by the Examiner and made of record in the application file.


	Claim Objections
Claim 1 is objected to for minor informalities and requires the following or other appropriate correction:

In claim 1, line 6, “between 5G DMRS symbols an LTE CRS symbols” should be changed to “between 5G DMRS symbols and LTE CRS symbols”, in order to correct an apparent typographical error. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maaref, et al (US PG Publication 2018/0192404), hereafter Maaref, in view of Zhang, et al (US PG Publication 2020/0228180), hereafter Zhang.
	
Regarding claim 1, Maaref teaches 
one or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors is to cause a user equipment (UE) to
([0043] Processing system (included in UE – see [0044]) includes non-transitory computer readable medium that stores programming and/or instructions for execution by the processor): 
determine a Long Term Evolution (LTE) Cell-specific Reference Signal (CRS) pattern of a LTE Component Carrier (CC) that fully or partially overlaps with a Fifth Generation (5G) CC
([0025] The NR control signal indicates an LTE antenna port, and the NR UE determines which resources carry LTE reference signal(s) based on an LTE common reference signal (CRS) pattern associated with the LTE antenna port.  The NR control signal indicates a frequency offset to adjust for frequency misalignment due to different handling of DC subcarrier in NR and LTE or to provide cell-specific interference randomization benefits
(UE determines LTE CRS includes pattern with subcarrier that causes cell-specific interference with NR/5G subcarrier)); 
determine one or more 5G Demodulation Reference Signal (DMRS) positions to avoid reference signal collision between 5G DMRS symbols an LTE CRS symbols
([0025] The NR control signal indicates a number of orthogonal frequency division multiplexed (OFDM) symbols that are occupied by LTE reference signal(s).  NR demodulation reference signal (DM-RS) is mapped to a set of time-frequency resource elements (REs) that avoid LTE reference signal(s)
(UE performs NR/5G DMRS to avoid the LTE CRS reference signals that occupy the Nr/5G symbols)).
Maaref does not teach 
demodulate and decode one or more 5G DMRSs at the one or more 5G DMRS positions for estimating a Physical Downlink Shared Channel (PDSCH) associated with the one or more 5G DMRSs.
In the same field of endeavor, Zhang teaches the limitations not taught by Maaref, including
demodulate and decode one or more 5G DMRSs at the one or more 5G DMRS positions for estimating a Physical Downlink Shared Channel (PDSCH) associated with the one or more 5G DMRSs	
([0099] In the LTE system, various types of reference signals (RS) transmitted by the gNB for a UE to measure. The reference signals may include, for example, cell-specific reference signals (CRS-RS). UE-specific reference signals (DMRS) or Channel State Information-Reference Signals (CSI-RS). The CRS-RS is used for cell search and initial acquisition, demodulation and channel quality estimation The DMRS  used for PDSCH demodulation by the UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Zhang’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of increasing data throughput or quality (see [0099]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maaref, in view of Zhang, and further in view of Bendlin, et al (US PG Publication 2019/0334691), hereafter Bendlin.
	
	Regarding claim 2, Maaref, in view of Zhang, teaches the one or more NTCRM of claim 1.
	
Maaref, in view of Zhang, does not teach
wherein the 5G CC operates with a 30 kilohertz (kHz) subcarrier spacing (SCS) or a 15 kHz SCS, and the LTE CC operates with a 15 kHz SCS.
In the same field of endeavor, Bendlin teaches the limitations not taught by Maaref, in view of Zhang, including
wherein the 5G CC operates with a 30 kilohertz (kHz) subcarrier spacing (SCS) or a 15 kHz SCS, and the LTE CC operates with a 15 kHz SCS	
(Fig. 3 NR PDSCH DMRS used for 5G part of 14 OFDM symbols = 1 slot (1ms @ 15kHz subcarrier spacing)
Fig. 3 LTE CRS used for LTE part of 14 OFDM symbols = 1 slot (1ms @ 15kHz subcarrier spacing)
[0054] The first symbol that does not carry LTE CRS, for the 5G control system, is the NR PDCCH, then the 5G reference system can use the NR PDSCH DMRS for PDSCH
[0055] NR can co-exist with LTE in overlapping spectrum. Hence, it can be possible to schedule NR PDSCH transmissions in subframes with CRS).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Bendlin’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of facilitating physical downlink shared channel resource allocation based on a slot configuration for a 5G, or other next generation network (see [0001]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maaref, in view of Zhang, and further in view of Mauritz, et al (US PG Publication 2022/0183006), hereafter Mauritz.

The equivalent citations from US Provisional Application# 62/827,457, to which US PG Publication 2022/0183006 has priority, are shown below, in order of appearance in the rejection.

Citation Used		Equivalent Citation from US Provisional Application
[0040]					Pg. 5, lines 7 and 8
[0115]					Pg. 31, lines 3-10
[0137]					Pg. 35, lines 23-30


Regarding claim 3, Maaref, in view of Zhang, teaches the one or more NTCRM of claim 1.
 Maaref, in view of Zhang, does not teach
wherein execution of the instructions is to cause the UE to: 
rate match around one or more LTE CRSs of the LTE CRS pattern that are transmitted in a fully or partially overlapping the 5G CC.

In the same field of endeavor, Mauritz teaches the limitations not taught by Maaref, in view of Zhang, including
wherein execution of the instructions is to cause the UE to: 
rate match around one or more LTE CRSs of the LTE CRS pattern that are transmitted in a fully or partially overlapping the 5G CC
([0040] Embodiments of the present disclosure use NR reference signals, such as Zero-Power Channel State Information Reference Signals (ZP-CSI-RS), to rate match around LTE signals, in particular CRS
[0115] The first carrier is implemented according to a first radio-access technology (RAT), e.g., a 5G RAT such as New Radio (NR). The second carrier, which is implemented according to a second RAT, e.g., LTE.  The second transmission frequency band (second carrier LTE) at least partially overlaps with the first transmission frequency band (first carrier 5G)
[0137] Data for the wireless device is rate matched and mapped to the resources for the downlink shared channel by excluding those resources which are configured as reference signals. As those reference signal resources are configured with respect to signals on the second carrier, the data is effectively mapped and rate-matched around the signals on the second carrier (second carrier LTE)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Mauritz’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of configuring the UE with reference signals in the first carrier (e.g., the NR carrier) to enable mapping of a data channel to the UE in the first channel in a way which does not interfere with the second carrier (e.g., the LTE carrier) (see [0023]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref, in view of Zhang, and further in view of Li, et al (US PG Publication 2022/0150030), hereafter Li.

Regarding claim 4, Maaref, in view of Zhang, teaches the one or more NTCRM of claim 1.
Maaref, in view of Zhang, does not teach 
wherein, to determine the one or more 5G DMRS symbol locations, execution of the instructions is to cause the UE to: 
determine the one or more 5G DMRS symbol positions based on a PDSCH mapping type B scheme.

In the same field of endeavor, Li teaches the limitations not taught by Maaref, in view of Zhang, including
wherein, to determine the one or more 5G DMRS symbol locations, execution of the instructions is to cause the UE to: 
determine the one or more 5G DMRS symbol positions based on a PDSCH mapping type B scheme	
([0076] DMRS symbol positions of type B mapping is used in the type B mapping for downlink (PDSCH).  An example is illustrated in Table 1, showing DMRS symbol positions for PDSCH signals of various different symbol lengths. The left-most column in Table 1 shows the PDSCH symbol length. Leading labels 0, 1, 2, and 3 each represents the number of DMRS symbols.  For PDSCH symbol length less than 4, there is at most 1 DMRS symbol).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Li’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of designing DMRS positions for type B mapping such that they do not run into conflict with Cell Specific Reference Signal (CRS) of LTE (see [0074]).

Regarding claim 5, Maaref, in view of Zhang, and further in view of Li, teaches the one or more NTCRM of claim 4.
Li further teaches
wherein: 
the PDSCH mapping type B scheme is for a 2 symbol PDSCH with one DMRS position wherein the DMRS position is symbol 0 or symbol 2
([0076] DMRS symbol positions of type B mapping is used in the type B mapping for downlink (PDSCH).  An example is illustrated in Table 1, showing DMRS symbol positions for PDSCH signals of various different symbol lengths. The left-most column in Table 1 shows the PDSCH symbol length. Leading labels 0, 1, 2, and 3 each represents the number of DMRS symbols.  For PDSCH symbol length less than 4, there is at most 1 DMRS symbol
(Table 1 shows that for PDSCH symbol length < 4 (includes PDSCH = 2 symbols), there is 1 DMRS symbol position, with the DMRS position being at symbol 0, 1, 2 or 3, which includes symbol 0 or symbol 2)); 
the PDSCH mapping type B scheme is for a 3 symbol PDSCH with one DMRS position wherein the DMRS position is symbol 0 or symbol 2
([0076] DMRS symbol positions of type B mapping is used in the type B mapping for downlink (PDSCH).  An example is illustrated in Table 1, showing DMRS symbol positions for PDSCH signals of various different symbol lengths. The left-most column in Table 1 shows the PDSCH symbol length. Leading labels 0, 1, 2, and 3 each represents the number of DMRS symbols.  For PDSCH symbol length less than 4, there is at most 1 DMRS symbol
(Table 1 shows that for PDSCH symbol length < 4 (includes PDSCH = 3 symbols), there is 1 DMRS symbol position, with the DMRS position being at symbol 0, 1, 2 or 3, which includes symbol 0 or symbol 2)); or 
the PDSCH mapping type B scheme is for a 4 symbol PDSCH with one DMRS position wherein the DMRS position is symbol 0 or symbol 2
([0076] DMRS symbol positions of type B mapping is used in the type B mapping for downlink (PDSCH).  An example is illustrated in Table 1, showing DMRS symbol positions for PDSCH signals of various different symbol lengths. The left-most column in Table 1 shows the PDSCH symbol length. Leading labels 0, 1, 2, and 3 each represents the number of DMRS symbols.  For PDSCH symbol length less than 4, there is at most 1 DMRS symbol
(Table 1 shows that for PDSCH symbol length = 4 symbols, there is 1 DMRS symbol position, with the DMRS position being at symbol 0, 1, 2 or 3, which includes symbol 0 or symbol 2)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, and further in view of Li, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Li’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of designing DMRS positions for type B mapping such that they do not run into conflict with Cell Specific Reference Signal (CRS) of LTE (see [0074]).

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref, in view of Zhang, and further in view of Li, and further in view of Frenne, et al (US PG Publication 2022/0038234), hereafter Frenne ‘234.

The equivalent citations from US Provisional Application# 62/738,434, to which US PG Publication 2022/0038234 has priority, are shown below, in order of appearance in the rejection.

Citation Used		Equivalent Citation from US Provisional Application
[0066]					[0046]
[0067]					[0047]
[0068]					[0048]


Regarding claim 6, Maaref, in view of Zhang, and further in view of Li, teaches the one or more NTCRM of claim 4.
Maaref, in view of Zhang, and further in view of Li, does not teach
wherein the PDSCH mapping type B scheme is for a 5 symbol PDSCH, and wherein the one or more 5G DMRS positions include: 
a DMRS at symbol 2 and one additional DMRS at symbol 4 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with a beginning and an end of the LTE CRS pattern; or 
a DMRS at symbol 1 and one additional DMRS at symbol 4 when the slot boundary of the PDSCH Mapping Type B scheme is aligned with the end of the LTE CRS pattern.

In the same field of endeavor, Frenne ‘234 teaches the limitations not taught by Maaref, in view of Zhang, and further in view of Li, including
wherein the PDSCH mapping type B scheme is for a 5 symbol PDSCH
(Fig. 7 includes 14-symbol PDSCH), and 
wherein the one or more 5G DMRS positions include: 
a DMRS at symbol 2 and one additional DMRS at symbol 4 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with a beginning and an end of the LTE CRS pattern
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)); or 
a DMRS at symbol 1 and one additional DMRS at symbol 4 when the slot boundary of the PDSCH Mapping Type B scheme is aligned with the end of the LTE CRS pattern
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, and further in view of Li, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘234’s teaching of determining to avoid collisions between reference signals that include 5G DMRS and 4G/LTE CRS by using instead a 5-symbol PDSCH and DMRS symbol positions at positions 2 or 4, since the [0068] of the Frenne ‘234 reference teaches “there are different locations where the colliding NR DMRS can be moved to”, for the benefit of making the NR wireless device aware that LTE and NR coexist on the same carrier, when the condition exists that the (additional) NR DMRS collides with the LTE CRS and to perform rate matching (see [0066]).  The claimed number of symbols for the PDSCH and DMRS symbol positions are a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)). 
 

Regarding claim 7, Maaref, in view of Zhang, and further in view of Li, teaches the one or more NTCRM of claim 4.
Maaref, in view of Zhang, and further in view of Li, does not teach
wherein the PDSCH mapping type B scheme is for a 6 symbol PDSCH, and when a slot boundary of the PDSCH Mapping Type B scheme is aligned with a beginning and an end of the LTE CRS pattern, the one or more 5G DMRS positions include a DMRS at one of symbol 0, symbol 2, or symbol 3, and one additional DMRS at symbol 4.
In the same field of endeavor, Frenne ‘234 teaches the limitations not taught by Maaref, in view of Zhang, and further in view of Li, including
wherein the PDSCH mapping type B scheme is for a 6 symbol PDSCH
(Fig. 7 includes 14-symbol PDSCH), and 
when a slot boundary of the PDSCH Mapping Type B scheme is aligned with a beginning and an end of the LTE CRS pattern, the one or more 5G DMRS positions include a DMRS at one of symbol 0, symbol 2, or symbol 3, and one additional DMRS at symbol 4
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, and further in view of Li, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘234’s teaching of determining to avoid collisions between reference signals that include 5G DMRS and 4G/LTE CRS by using instead a 5-symbol PDSCH and DMRS symbol positions at positions 0, 2 or 4, since the [0068] of the Frenne ‘234 reference teaches “there are different locations where the colliding NR DMRS can be moved to”, for the benefit of making the NR wireless device aware that LTE and NR coexist on the same carrier, when the condition exists that the (additional) NR DMRS collides with the LTE CRS and to perform rate matching (see [0066]).  The claimed number of symbols for the PDSCH and DMRS symbol positions are a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)). 



Regarding claim 8, Maaref, in view of Zhang, and further in view of Li, teaches the one or more NTCRM of claim 4.
Maaref, in view of Zhang, and further in view of Li, does not teach
wherein the PDSCH mapping type B scheme is for a 7 symbol PDSCH, 
and wherein: 
when a slot boundary of the PDSCH Mapping Type B scheme is aligned with both a beginning and an end of the LTE CRS pattern, the one or more 5G DMRS positions include a DMRS at symbol 3 and one additional DMRS at symbol 6; or 
when a slot boundary of the PDSCH Mapping Type B scheme is aligned with a beginning of the LTE CRS pattern, the one or more 5G DMRS positions include a DMRS at symbol 0 or symbol 2 and one additional DMRS at symbol 4 or symbol 5.

In the same field of endeavor, Frenne ‘234 teaches the limitations not taught by Maaref, in view of Zhang, and further in view of Li, including
wherein the PDSCH mapping type B scheme is for a 7 symbol PDSCH
(Fig. 7 includes 14-symbol PDSCH), 
and wherein: 
when a slot boundary of the PDSCH Mapping Type B scheme is aligned with both a beginning and an end of the LTE CRS pattern, the one or more 5G DMRS positions include a DMRS at symbol 3 and one additional DMRS at symbol 6
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)); or 
when a slot boundary of the PDSCH Mapping Type B scheme is aligned with a beginning of the LTE CRS pattern, the one or more 5G DMRS positions include a DMRS at symbol 0 or symbol 2 and one additional DMRS at symbol 4 or symbol 5
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, and further in view of Li, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘234’s teaching of determining to avoid collisions between reference signals that include 5G DMRS and 4G/LTE CRS by using instead a 7-symbol PDSCH and DMRS symbol positions at positions 0, 2, 4, 5 or 6, since the [0068] of the Frenne ‘234 reference teaches “there are different locations where the colliding NR DMRS can be moved to”, for the benefit of making the NR wireless device aware that LTE and NR coexist on the same carrier, when the condition exists that the (additional) NR DMRS collides with the LTE CRS and to perform rate matching (see [0066]).  The claimed number of symbols for the PDSCH and DMRS symbol positions are a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)).

Regarding claim 9, Maaref, in view of Zhang, and further in view of Li, teaches the one or more NTCRM of claim 4.
Maaref, in view of Zhang, and further in view of Li, does not teach
wherein the PDSCH mapping type B scheme is for a 8 symbol PDSCH, and 
the one or more 5G DMRS positions include: 
a DMRS at symbol 2 or a DMRS at symbol 0 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with an end or a beginning of the LTE CRS pattern, and one or two additional DMRSs, wherein: when one additional DMRS is configured the one additional DMRS position is symbol 6, and when two additional DMRSs are configured the two additional DMRS positions include symbol 4 and symbol 6.
In the same field of endeavor, Frenne ‘234 teaches the limitations not taught by Maaref, in view of Zhang, and further in view of Li, including
wherein the PDSCH mapping type B scheme is for a 8 symbol PDSCH
(Fig. 7 includes 14-symbol PDSCH), and 
the one or more 5G DMRS positions include: 
a DMRS at symbol 2 or a DMRS at symbol 0 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with an end or a beginning of the LTE CRS pattern, and one or two additional DMRSs, wherein: when one additional DMRS is configured the one additional DMRS position is symbol 6, and when two additional DMRSs are configured the two additional DMRS positions include symbol 4 and symbol 6
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and two additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, and further in view of Li, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘234’s teaching of determining to avoid collisions between reference signals that include 5G DMRS and 4G/LTE CRS by using instead a 8-symbol PDSCH and DMRS symbol positions at positions 0, 2, 4 or 6, since the [0068] of the Frenne ‘234 reference teaches “there are different locations where the colliding NR DMRS can be moved to”, for the benefit of making the NR wireless device aware that LTE and NR coexist on the same carrier, when the condition exists that the (additional) NR DMRS collides with the LTE CRS and to perform rate matching (see [0066]).  The claimed number of symbols for the PDSCH and DMRS symbol positions are a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)).

Regarding claim 10, Maaref, in view of Zhang, and further in view of Li, teaches the one or more NTCRM of claim 4.
Maaref, in view of Zhang, and further in view of Li, does not teach 
wherein the PDSCH mapping type B scheme is for a 9 symbol PDSCH, and 
the one or more 5G DMRS positions include: 
a DMRS at symbol 2 or a DMRS at symbol 0 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with an end of the LTE CRS pattern, and one or two additional DMRSs, wherein: when one additional DMRS is configured the additional DMRS position is symbol 6 or symbol 7, and when two additional DMRSs are configured the additional DMRS positions include a set selected from {symbol 5 and symbol 7}, {symbol 2 and symbol 6}, and {only one additional DMRS position at symbol 5}.
In the same field of endeavor, Frenne ‘234 teaches the limitations not taught by Maaref, in view of Zhang, and further in view of Li, including
wherein the PDSCH mapping type B scheme is for a 9 symbol PDSCH
(Fig. 7 includes 14-symbol PDSCH), and 
the one or more 5G DMRS positions include: 
a DMRS at symbol 2 or a DMRS at symbol 0 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with an end of the LTE CRS pattern, and one or two additional DMRSs, wherein: when one additional DMRS is configured the additional DMRS position is symbol 6 or symbol 7, and when two additional DMRSs are configured the additional DMRS positions include a set selected from {symbol 5 and symbol 7}, {symbol 2 and symbol 6}, and {only one additional DMRS position at symbol 5}
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and two additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, and further in view of Li, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘234’s teaching of determining to avoid collisions between reference signals that include 5G DMRS and 4G/LTE CRS by using instead a 9-symbol PDSCH and DMRS symbol positions at positions 0, 2, 5, 6 or 7, since the [0068] of the Frenne ‘234 reference teaches “there are different locations where the colliding NR DMRS can be moved to”, for the benefit of making the NR wireless device aware that LTE and NR coexist on the same carrier, when the condition exists that the (additional) NR DMRS collides with the LTE CRS and to perform rate matching (see [0066]).  The claimed number of symbols for the PDSCH and DMRS symbol positions are a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)).

Regarding claim 11, Maaref, in view of Zhang, and further in view of Li, teaches the one or more NTCRM of claim 4.
Maaref, in view of Zhang, and further in view of Li, does not teach 
wherein the PDSCH mapping type B scheme is for a 10 symbol PDSCH, and 
the one or more 5G DMRS positions include: 
a DMRS at symbol 2 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with a beginning of the LTE CRS pattern, or a DMRS at symbol 0 or symbol 1 when the slot boundary of the PDSCH Mapping Type B scheme is aligned with an end of the LTE CRS pattern; and one, two, or three additional DMRSs, wherein: when one additional DMRS is configured the additional DMRS position is symbol 7 or symbol 8; 
when two additional DMRSs are configured the additional DMRS positions include a set selected from: {only a single additional DMRS at symbol 6}, {symbol 3 and symbol 7}, {symbol 6 and symbol 8}, and {symbol 4 and symbol 7}; and 
when three additional DMRSs are configured the additional DMRS positions include another set selected from: {only a single additional DMRS position at symbol 6}, a {symbol 3, symbol 6, and symbol 9}, {symbol 2, symbol 6, and symbol 9}, {only two additional DMRS positions at symbol 5 and symbol 8}, and {only two additional DMRS positions at symbol 4 and symbol 7}.
In the same field of endeavor, Frenne ‘234 teaches the limitations not taught by Maaref, in view of Zhang, and further in view of Li, including
wherein the PDSCH mapping type B scheme is for a 10 symbol PDSCH
(Fig. 7 includes 14-symbol PDSCH), and 
the one or more 5G DMRS positions include: 
a DMRS at symbol 2 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with a beginning of the LTE CRS pattern, or a DMRS at symbol 0 or symbol 1 when the slot boundary of the PDSCH Mapping Type B scheme is aligned with an end of the LTE CRS pattern; and one, two, or three additional DMRSs, wherein: when one additional DMRS is configured the additional DMRS position is symbol 7 or symbol 8
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and one, two or three additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)); 
when two additional DMRSs are configured the additional DMRS positions include a set selected from: {only a single additional DMRS at symbol 6}, {symbol 3 and symbol 7}, {symbol 6 and symbol 8}, and {symbol 4 and symbol 7}
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and two additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)); and 
when three additional DMRSs are configured the additional DMRS positions include another set selected from: {only a single additional DMRS position at symbol 6}, a {symbol 3, symbol 6, and symbol 9}, {symbol 2, symbol 6, and symbol 9}, {only two additional DMRS positions at symbol 5 and symbol 8}, and {only two additional DMRS positions at symbol 4 and symbol 7}
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and two additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, and further in view of Li, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘234’s teaching of determining to avoid collisions between reference signals that include 5G DMRS and 4G/LTE CRS by using instead a 10-symbol PDSCH and DMRS symbol positions at positions 0, 1, 2, 4, 5, 6, 7, 8 or 9, since the [0068] of the Frenne ‘234 reference teaches “there are different locations where the colliding NR DMRS can be moved to”, for the benefit of making the NR wireless device aware that LTE and NR coexist on the same carrier, when the condition exists that the (additional) NR DMRS collides with the LTE CRS and to perform rate matching (see [0066]).  The claimed number of symbols for the PDSCH and DMRS symbol positions are a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)).

Regarding claim 12, Maaref, in view of Zhang, and further in view of Li, teaches the one or more NTCRM of claim 4.
Maaref, in view of Zhang, and further in view of Li, does not teach 
wherein the PDSCH mapping type B scheme is for an 11 symbol PDSCH, and 
the one or more 5G DMRS positions include: 
a DMRS at symbol 2 or a DMRS at symbol 0 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with an end of the LTE CRS pattern, and one, two, or three additional DMRSs, wherein: when one additional DMRS is configured the additional DMRS position is symbol 7, symbol 8, or symbol 10; 
when two additional DMRSs are configured the additional DMRS positions include a set selected from: {symbol 7 and symbol 10}, {symbol 4 and symbol 7}, {symbol 4 and symbol 8}, and {symbol 3 and symbol 7}; and 
when three additional DMRSs are configured the additional DMRS positions include another set selected from: {symbol 4, symbol 7, and symbol 10} and {symbol 3, symbol 7, and symbol 9}.
In the same field of endeavor, Frenne ‘234 teaches the limitations not taught by Maaref, in view of Zhang, and further in view of Li, including
wherein the PDSCH mapping type B scheme is for an 11 symbol PDSCH
(Fig. 7 includes 14-symbol PDSCH), and 
the one or more 5G DMRS positions include: 
a DMRS at symbol 2 or a DMRS at symbol 0 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with an end of the LTE CRS pattern, and one, two, or three additional DMRSs, wherein: when one additional DMRS is configured the additional DMRS position is symbol 7, symbol 8, or symbol 10
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and one, two or three additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)); 
when two additional DMRSs are configured the additional DMRS positions include a set selected from: {symbol 7 and symbol 10}, {symbol 4 and symbol 7}, {symbol 4 and symbol 8}, and {symbol 3 and symbol 7}
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and two additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)); and 
when three additional DMRSs are configured the additional DMRS positions include another set selected from: {symbol 4, symbol 7, and symbol 10} and {symbol 3, symbol 7, and symbol 9}
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and three additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, and further in view of Li, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘234’s teaching of determining to avoid collisions between reference signals that include 5G DMRS and 4G/LTE CRS by using instead a 11-symbol PDSCH and DMRS symbol positions at positions 0, 2, 4, 7, 8, 9 or 10, since the [0068] of the Frenne ‘234 reference teaches “there are different locations where the colliding NR DMRS can be moved to”, for the benefit of making the NR wireless device aware that LTE and NR coexist on the same carrier, when the condition exists that the (additional) NR DMRS collides with the LTE CRS and to perform rate matching (see [0066]).  The claimed number of symbols for the PDSCH and DMRS symbol positions are a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)).

Regarding claim 13, Maaref, in view of Zhang, and further in view of Li, teaches the one or more NTCRM of claim 4.
Maaref, in view of Zhang, and further in view of Li, does not teach 
wherein the PDSCH mapping type B scheme is for an 12 symbol PDSCH, and 
the one or more 5G DMRS positions include: a DMRS at symbol 2 or a DMRS position is symbol 0 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with an end of the LTE CRS pattern, and one, two, or three additional DMRSs are configured, wherein: when one additional DMRS is configured the additional DMRS position is symbol 10; 
when two additional DMRSs are configured the additional DMRS positions include a set selected from: {symbol 5 and symbol 10} and {symbol 4 and symbol 10}; 
when three additional DMRSs are configured the additional DMRS positions include another set selected from: {only including two additional DMRS positions at symbol 5 and symbol 10}, {symbol 3, symbol 5, and symbol 9}, {symbol 4, symbol 8, and symbol 10}, and {symbol 4, symbol 7, and symbol 10}.
In the same field of endeavor, Frenne ‘234 teaches the limitations not taught by Maaref, in view of Zhang, and further in view of Li, including
wherein the PDSCH mapping type B scheme is for an 12 symbol PDSCH
(Fig. 7 includes 14-symbol PDSCH), and 
the one or more 5G DMRS positions include: a DMRS at symbol 2 or a DMRS position is symbol 0 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with an end of the LTE CRS pattern, and one, two, or three additional DMRSs are configured, wherein: when one additional DMRS is configured the additional DMRS position is symbol 10
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and one, two or three additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)); 
when two additional DMRSs are configured the additional DMRS positions include a set selected from: {symbol 5 and symbol 10} and {symbol 4 and symbol 10}
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and two additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)); 
when three additional DMRSs are configured the additional DMRS positions include another set selected from: {only including two additional DMRS positions at symbol 5 and symbol 10}, {symbol 3, symbol 5, and symbol 9}, {symbol 4, symbol 8, and symbol 10}, and {symbol 4, symbol 7, and symbol 10}
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and three additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, and further in view of Li, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘234’s teaching of determining to avoid collisions between reference signals that include 5G DMRS and 4G/LTE CRS by using instead a 12-symbol PDSCH and DMRS symbol positions at positions 0, 2, 4, 5, 7, 8, 9 or 10, since the [0068] of the Frenne ‘234 reference teaches “there are different locations where the colliding NR DMRS can be moved to”, for the benefit of making the NR wireless device aware that LTE and NR coexist on the same carrier, when the condition exists that the (additional) NR DMRS collides with the LTE CRS and to perform rate matching (see [0066]).  The claimed number of symbols for the PDSCH and DMRS symbol positions are a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)).


Regarding claim 14, Maaref, in view of Zhang, and further in view of Li, teaches the one or more NTCRM of claim 4.
Maaref, in view of Zhang, and further in view of Li, does not teach 
wherein the PDSCH mapping type B scheme is for an 13 symbol PDSCH, and 
the one or more 5G DMRS positions include: 
a DMRS at symbol 2 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with the beginning of the LTE CRS pattern or a DMRS at symbol 1 when the slot boundary of the PDSCH Mapping Type B scheme is aligned with an end of the LTE CRS pattern, and one, two, or three additional DMRS can be configured, wherein: when one additional DMRS is configured the additional DMRS position is symbol 9 or symbol 10; 
when two additional DMRSs are configured the additional DMRS positions include a set selected from {symbol 5 and symbol 10}, {symbol 6 and symbol 10}, and {symbol 5 and symbol 9}, and when three additional DMRS is configured the additional DMRS positions include another set selected from {symbol 5, symbol 10, and symbol 12}, {symbol 3, symbol 6, and symbol 9}, {symbol 5, symbol 9, and symbol 11}, and {symbol 4, symbol 7, and symbol 10}.
In the same field of endeavor, Frenne ‘234 teaches the limitations not taught by Maaref, in view of Zhang, and further in view of Li, including
wherein the PDSCH mapping type B scheme is for an 13 symbol PDSCH
(Fig. 7 includes 14-symbol PDSCH), and 
the one or more 5G DMRS positions include: 
a DMRS at symbol 2 when a slot boundary of the PDSCH Mapping Type B scheme is aligned with the beginning of the LTE CRS pattern or a DMRS at symbol 1 when the slot boundary of the PDSCH Mapping Type B scheme is aligned with an end of the LTE CRS pattern, and one, two, or three additional DMRS can be configured, wherein: when one additional DMRS is configured the additional DMRS position is symbol 9 or symbol 10
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and one, two or three additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)); 
when two additional DMRSs are configured the additional DMRS positions include a set selected from {symbol 5 and symbol 10}, {symbol 6 and symbol 10}, and {symbol 5 and symbol 9}
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and two additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)), and 
when three additional DMRS is configured the additional DMRS positions include another set selected from {symbol 5, symbol 10, and symbol 12}, {symbol 3, symbol 6, and symbol 9}, {symbol 5, symbol 9, and symbol 11}, and {symbol 4, symbol 7, and symbol 10}
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and two additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, and further in view of Li, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘234’s teaching of determining to avoid collisions between reference signals that include 5G DMRS and 4G/LTE CRS by using instead a 13-symbol PDSCH and DMRS symbol positions at positions 1, 2, 4, 5, 6, 7, 9, 10, 11 or 12, since the [0068] of the Frenne ‘234 reference teaches “there are different locations where the colliding NR DMRS can be moved to”, for the benefit of making the NR wireless device aware that LTE and NR coexist on the same carrier, when the condition exists that the (additional) NR DMRS collides with the LTE CRS and to perform rate matching (see [0066]).  The claimed number of symbols for the PDSCH and DMRS symbol positions are a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)).

Regarding claim 15, Maaref, in view of Zhang, and further in view of Li, teaches the one or more NTCRM of claim 4.
Maaref, in view of Zhang, and further in view of Li, does not teach
wherein the PDSCH mapping type B scheme is for an 14 symbol PDSCH, and 
the one or more 5G DMRS positions include:
a DMRS at symbol 2 and one, two, or three additional DMRS can be configured, wherein: when one additional DMRS is configured the additional DMRS position is symbol 10; 
when two additional DMRSs are configured the additional DMRS positions include a set selected from: {symbol 5 and symbol 10} and {symbol 6 and symbol 10}; and 
when three additional DMRSs are configured the additional DMRS positions include a set selected from: {symbol 4, symbol 7, and symbol 10} and {symbol 5, symbol 10, and symbol 12}.

In the same field of endeavor, Frenne ‘234 teaches the limitations not taught by Maaref, in view of Zhang, and further in view of Li, including
wherein the PDSCH mapping type B scheme is for an 14 symbol PDSCH
(Fig. 7 includes 14-symbol PDSCH), and 
the one or more 5G DMRS positions include:
a DMRS at symbol 2 and one, two, or three additional DMRS can be configured, wherein: when one additional DMRS is configured the additional DMRS position is symbol 10
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and one, two or three additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)); 
when two additional DMRSs are configured the additional DMRS positions include a set selected from: {symbol 5 and symbol 10} and {symbol 6 and symbol 10}
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and two additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)); and 
when three additional DMRSs are configured the additional DMRS positions include a set selected from: {symbol 4, symbol 7, and symbol 10} and {symbol 5, symbol 10, and symbol 12}
([0066] When LTE and NR coexist on the same carrier, the position of the (additional) NR DMRS is changed or otherwise shifted, based at least in part on the condition that the (additional) NR DMRS collide with the LTE CRS, and on the condition that the NR wireless device is made aware that LTE and NR coexist on the same carrier
[0067] In the following example embodiments, the description is for a single-symbol NR DMRS with one additional NR DMRS. However, the description can readily be extended to cover two and three additional NR DMRS as well as double-symbol NR DMRS with one additional NR DMRS.  The colliding NR DMRS symbols are moved to a nearby symbol position where they do not collide with LTE CRS
[0068] Furthermore, there are different locations where the colliding NR DMRS can be moved to. For example, in some embodiments, the colliding NR DMRS can be moved backward (or before) the colliding symbol location, e.g., from symbol index 11 to symbol index 10. In some other embodiments, the colliding NR DMRS can be moved forward (or after) the colliding symbol location, e.g., from symbol index 11 to symbol index 12
(For the 14-symbol PDSCH, the NR/5G DMRS and two additional NR/5G DMRS symbols are shifted to different positions (DMRS at symbol 3 and additional DMRS at symbol 13) to avoid collisions with LTE CRS)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Maaref, in view of Zhang, and further in view of Li, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘234’s teaching of determining to avoid collisions between reference signals that include 5G DMRS and 4G/LTE CRS by using instead DMRS symbol positions at positions 2, 4, 5, 6, 7, 10 or 12, since the [0068] of the Frenne ‘234 reference teaches “there are different locations where the colliding NR DMRS can be moved to”, for the benefit of making the NR wireless device aware that LTE and NR coexist on the same carrier, when the condition exists that the (additional) NR DMRS collides with the LTE CRS and to perform rate matching (see [0066]).  The claimed number of symbols for the PDSCH and DMRS symbol positions are a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mauritz, in view of Bendlin.
	
The equivalent citations from US Provisional Application# 62/827,457, to which Mauritz (US PG Publication 2022/0183006) has priority, are shown below, in order of appearance in the rejection.

Citation Used		Equivalent Citation from US Provisional Application
[0068] 				Pg. 12, lines 37 and 38
[0067]					Pg. 13, lines 10-12			
[0071]					Pg. 13, lines 31-33
[0072]					Pg. 13, lines 34 and 35
[0115]					Pg. 31, lines 3-10
[0040]					Pg. 5, lines 7 and 8
[0137]					Pg. 35, lines 23-30


Regarding claim 16, Mauritz teaches 
an apparatus to be implemented by a user equipment (UE), the apparatus comprising: 
baseband circuitry coupled with memory circuitry, the baseband circuitry to
([0068] Wireless device 610 (wireless device includes UE – [0067]) includes processing circuitry 620
[0071] Processing circuitry 620 may execute instructions stored in device readable medium 630 or in memory within processing circuitry 620
[0072] Processing circuitry 620 includes one or more of baseband processing circuitry 624): 
determine a configuration that includes frequency domain allocations corresponding to respective Long Term Evolution (LTE) component carriers (CCs) that fully or partially overlap with one or more Fifth Generation (5G) CCs
([0115] The wireless device is configured to utilize a first carrier for accessing a communication network. The first carrier is a downlink carrier, for example, or a carrier which permits downlink signalling. The first carrier is implemented according to a first radio-access technology (RAT), e.g., a 5G RAT such as New Radio (NR) and utilizes a first transmission frequency band. The communication network further provides for network access via a second carrier, which is implemented according to a second RAT, e.g., LTE, and utilizes a second transmission frequency band.  The second transmission frequency band at least partially overlaps with the first transmission frequency band); and 
rate match around one or more LTE Cell-specific Reference Signal (CRS) patterns that are transmitted in the respective LTE CCs that are fully or partially overlapping with the one or more 5G CCs in which a Physical Downlink Shared Channel (PDSCH) transmission is to be received
([0040] Embodiments of the present disclosure use NR reference signals, such as Zero-Power Channel State Information Reference Signals (ZP-CSI-RS), to rate match around LTE signals, in particular CRS
[0115] The first carrier is implemented according to a first radio-access technology (RAT), e.g., a 5G RAT such as New Radio (NR). The second carrier, which is implemented according to a second RAT, e.g., LTE.  The second transmission frequency band (second carrier LTE) at least partially overlaps with the first transmission frequency band (first carrier 5G)
[0137] The signaling comprises data over the downlink shared channel (e.g., PDSCH). Data for the wireless device may be rate matched and mapped to the resources for the downlink shared channel by excluding those resources which are configured as reference signals. As those reference signal resources are configured with respect to signals on the second carrier, the data is effectively mapped and rate-matched around the signals on the second carrier (second carrier LTE)); and 
radiofrequency (RF) circuitry communicatively coupled with the baseband circuitry
([0072] Processing circuitry 620 includes one or more of RF transceiver circuitry 622, baseband processing circuitry 624).

Mauritz does not teach 
the RF circuitry to receive the PDSCH transmission according to a PDSCH mapping type B scheme and based on the rate matching.
In the same field of endeavor, Bendlin teaches the limitations not taught by Mauritz, including
the RF circuitry to receive the PDSCH transmission according to a PDSCH mapping type B scheme and based on the rate matching
([0058] Referring now to FIGS. 5 and 6, illustrated are example schematic system block diagrams of physical downlink shared channel mapping type B with normal long term evolution downlink subframes and rate matching).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mauritz, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Bendlin’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of facilitating physical downlink shared channel resource allocation based on a slot configuration for a 5G, or other next generation network (see [0001]).

Regarding claim 17, Mauritz, in view of Bendlin, teaches the apparatus of claim 16.
Bendlin further teaches 
wherein the baseband circuitry is further to: 
determine the one or more LTE CRS patterns, the one or more LTE CRS patterns defining one or more Orthogonal Frequency Division Multiplexing (OFDM) symbols in which one or more LTE CRSs are to be transmitted
([0054] The LTE CRS can be transmitted so that the 5G system has to coexist with the LTE CRS, which is why the 5G system does not use the first 2 two symbols
(LTE CRS does use 1st 2 symbols)); 
determine one or more 5G Demodulation Reference Signal (DMRS) positions in which one or more 5G DMRSs are to be transmitted
([0054] For the 5G control system, the 5G reference system can use the NR PDSCH DMRS for PDSCH); and 
demodulate and decode the one or more 5G DMRSs at the one or more 5G DMRS positions for estimating the PDSCH, wherein the 5G DMRS positions are defined such that the one or more 5G DMRSs do not collide with the one or more OFDM symbols that carry the one or more LTE CRSs
([0054] In 5G, the same spectrum can be used for legacy LTE and for the 5G. The LTE CRS can be transmitted so that the 5G system has to coexist with the LTE CRS, which is why the 5G system does not use the first 2 two symbols. The first symbol that does not carry LTE CRS, for the 5G control system, is the NR PDCCH, then the 5G reference system can use the NR PDSCH DMRS for PDSCH
(coexist = not colliding)), and 
a slot boundary of the PDSCH mapping type B scheme is aligned only with an end of an LTE subframe in which the one or more LTE CRSs are transmitted, only with a beginning of the LTE subframe, or with either the beginning or the end of the LTE subframe
([0056] FIG. 4 depicts PDCCH monitoring on any span of up to 3 consecutive OFDM symbols of a slot.  PDCCH monitoring and PDSCH mapping type B can be used (includes NR/5G PDSCH DMRS - see Fig. 4), which can allow an NR CORESET span of three OFDM symbols for coverage 
[0057] and Fig. 4 As in LTE, in 5G the control (e.g., up to 3 symbols) can be in the beginning of the subframe and the data at the end.  However, for a type B configuration, the control symbols can be limited to three, although they do not have to be at the beginning. Thus, the first two blocks can be occupied by LTE whereas, the third through the fifth blocks can be occupied by 5G. This causes the 5G reference signal (e.g. at symbol 6), and the 5G data beginning at block 7, to be shifted to the right of the grid. Consequently, the 5G system can have three symbols for coverage that do not occupy the LTE coverage symbols).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mauritz, in view of Bendlin, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Bendlin’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of facilitating physical downlink shared channel resource allocation based on a slot configuration for a 5G, or other next generation network (see [0001]).

Regarding claim 18, Mauritz, in view of Bendlin, teaches the apparatus of claim 17.
Bendlin further teaches
wherein the 5G CC operates with a 30 kilohertz (kHz) subcarrier spacing (SCS) or a 15 kHz SCS, and the LTE CC operates with a 15 kHz SCS
(Fig. 3 NR PDSCH DMRS used for 5G part of 14 OFDM symbols = 1 slot (1ms @ 15kHz subcarrier spacing)
Fig. 3 LTE CRS used for LTE part of 14 OFDM symbols = 1 slot (1ms @ 15kHz subcarrier spacing)
[0054] The first symbol that does not carry LTE CRS, for the 5G control system, is the NR PDCCH, then the 5G reference system can use the NR PDSCH DMRS for PDSCH
[0055] NR can co-exist with LTE in overlapping spectrum. Hence, it can be possible to schedule NR PDSCH transmissions in subframes with CRS).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mauritz, in view of Bendlin, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Bendlin’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of facilitating physical downlink shared channel resource allocation based on a slot configuration for a 5G, or other next generation network (see [0001]).

Regarding claim 19, Mauritz, in view of Bendlin, teaches the apparatus of claim 16.
Mauritz further teaches
wherein the PDSCH transmission is in the one or more 5G CCs that are partially or fully overlapped by the one or more LTE CCs
([0115] The second transmission frequency band (second carrier/LTE) at least partially overlaps with the first transmission frequency band (first carrier/5G)).


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref, in view of Bendlin, and further in view of Frenne ‘234.

The equivalent citations from US Provisional Application# 62/738,434, to which Frenne ‘234 US PG Publication 2022/0038234 has priority, are shown below, in order of appearance in the rejection.

Citation Used		Equivalent Citation from US Provisional Application
[0066]					[0046]
[0085]					[0064]

Regarding claim 20, Mauritz, in view of Bendlin, teaches the apparatus of claim 16.
Mauritz, in view of Bendlin, does not teach
wherein the baseband circuitry is further to: 
determine one or more LTE CRS patterns to rate match around using parameters included in an LTE CRS to match around information element (lte-CRS-ToMatchAround) included in a serving cell configuration (ServingCellConfig); and 
determine the one or more LTE CCs that fully or partially overlap with the one or more 5G CCs based on parameters indicated by an LTE CRS rate match pattern information element (RateMatchPatternLTE-CRS).

In the same field of endeavor, Frenne ‘234 teaches the limitations not taught by Mauritz, in view of Bendlin, including
wherein the baseband circuitry is further to: 
determine one or more LTE CRS patterns to rate match around using parameters included in an LTE CRS to match around information element (lte-CRS-ToMatchAround) included in a serving cell configuration (ServingCellConfig)
([0066] The NR wireless device is configured with LTE CRS for rate matching 
[0085] The radio network node 210 may transmit the indication of coexistence of the two RATs (i.e., the coexistence indication) to the wireless device 110 in different ways. For instance, in some embodiments, the radio network node 210 transmits the coexistence indication that is an existing parameter (configuration parameter) reused for that purpose (e.g., a parameter (configuration parameter) in an Information Element of an RRC message such as the lte-CRS-ToMatchAround parameter)); and 
determine the one or more LTE CCs that fully or partially overlap with the one or more 5G CCs based on parameters indicated by an LTE CRS rate match pattern information element (RateMatchPatternLTE-CRS)
([0066] The NR wireless device is made aware that LTE and NR coexist on the same carrier (e.g., on the condition that the NR wireless device is configured with LTE CRS for rate matching)
[0085] The radio network node 210 may transmit the indication of coexistence of the two RATs (i.e., the coexistence indication) to the wireless device 110 in different ways. For instance, in some embodiments, the radio network node 210 transmits the coexistence indication that is an existing parameter reused for that purpose (e.g., a parameter in an Information Element of an RRC message such as the lte-CRS-ToMatchAround parameter)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mauritz, in view of Bendlin, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘234’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of making the NR wireless device aware that LTE and NR coexist on the same carrier, when the condition exists that the (additional) NR DMRS collides with the LTE CRS and to perform rate matching (see [0066]).

Regarding claim 21, Mauritz, in view of Bendlin, and further in view of Frenne ‘234, teaches the apparatus of claim 20.
Mauritz further teaches
wherein the lte-CRS-ToMatchAround includes a RateMatchPatternLTE-CRS for each LTE CC of the one or more LTE CCs that fully or partially overlap with the one or more 5G CCs
([0040] Embodiments of the present disclosure use NR reference signals, such as Zero-Power Channel State Information Reference Signals (ZP-CSI-RS), to rate match around LTE signals, in particular CRS
[0115] The first carrier is implemented according to a first radio-access technology (RAT), e.g., a 5G RAT such as New Radio (NR). The second carrier, which is implemented according to a second RAT, e.g., LTE.  The second transmission frequency band (second carrier LTE) at least partially overlaps with the first transmission frequency band (first carrier 5G)).


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref, in view of Bendlin, and further in view of Frenne ‘234, and further in view of Jiang, et al (US PG Publication 2022/0304039), hereafter Jiang.

Regarding claim 22, Maaref, in view of Bendlin, and further in view of Frenne ‘234, teaches the apparatus of claim 20.
Maaref, in view of Bendlin, and further in view of Frenne ‘234, does not teach
wherein each RateMatchPatternLTE-CRS is associated with a respective transmission/reception point (TRxP) of one or more TRxPs or with a respective panel of one or more panels of a multi-panel device, and the RF circuitry is to: receive the PDSCH transmission from the one or more TRxPs or the one or more panels of the multi-panel device.
In the same field of endeavor, Jiang teaches the limitations not taught by Maaref, in view of Bendlin, and further in view of Frenne ‘234, including
wherein each RateMatchPatternLTE-CRS is associated with a respective transmission/reception point (TRxP) of one or more TRxPs or with a respective panel of one or more panels of a multi-panel device, and the RF circuitry is to: receive the PDSCH transmission from the one or more TRxPs or the one or more panels of the multi-panel device
([0008] identifying, by the wireless communication device based on a received control channel, a first one of the group identifiers and one of the plurality of sets of rate matching configurations corresponding to the first group identifier
[0020] It is advantageous to provide data transmission from multiple TRPs to one UE, where two TRPs (e.g., TRP 0 and TRP 1) transmit PDSCH to the same UE for 5G NR communication systems
[0034] In the coexistence between LTE and NR, NR UE should do rate matching around LTE CRS Res.  It is conventionally informed to UEs of a serving cell or carrier by broadcast channel. So all UEs in the serving cell can do the rate matching for PDSCH reception
[0053] New UE specific rate matching patterns introduced for PDSCH scheduled by a DCI with CORESET group ID).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mauritz, in view of Bendlin, and further in view of Frenne ‘234, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Jiang’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of receiving shared channels for transmissions using multi transmission and receiving points (TRP) (see [0002]).

Regarding claim 23, Maaref, in view of Bendlin, and further in view of Frenne ‘234, teaches the apparatus of claim 20.
Maaref, in view of Bendlin, and further in view of Frenne ‘234, does not teach
wherein each RateMatchPatternLTE-CRS is associated with a respective TRxP identifier (ID) which is used to configure a CORESET containing the DCI which scheduled PDSCH transmissions from the given TRP.
In the same field of endeavor, Jiang teaches the limitations not taught by Maaref, in view of Bendlin, and further in view of Frenne ‘234, including
wherein each RateMatchPatternLTE-CRS is associated with a respective TRxP identifier (ID) which is used to configure a CORESET containing the DCI which scheduled PDSCH transmissions from the given TRP
([0008] identifying, by the wireless communication device based on a received control channel, a first one of the group identifiers and one of the plurality of sets of rate matching configurations corresponding to the first group identifier
[0020] It is advantageous to provide data transmission from multiple TRPs to one UE, where two TRPs (e.g., TRP 0 and TRP 1) transmit PDSCH to the same UE for 5G NR communication systems
[0034] In the coexistence between LTE and NR, NR UE should do rate matching around LTE CRS Res.  It is conventionally informed to UEs of a serving cell or carrier by broadcast channel. So all UEs in the serving cell can do the rate matching for PDSCH reception
[0053] New UE specific rate matching patterns introduced for PDSCH scheduled by a DCI with CORESET group ID).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mauritz, in view of Bendlin, and further in view of Frenne ‘234, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Jiang’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of receiving shared channels for transmissions using multi transmission and receiving points (TRP) (see [0002]).


Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref, in view of Bendlin, and further in view of Frenne ‘234, and further in view of Frenne, et al (US PG Publication 2022/0124768), hereafter Frenne ‘768.

Regarding claim 24, Maaref, in view of Bendlin, and further in view of Frenne ‘234, teaches the apparatus of claim 20.
Maaref, in view of Bendlin, and further in view of Frenne ‘234, does not teach
wherein each RateMatchPatternLTE-CRS is associated with a respective Demodulation Reference Signal (DMRS) Code Division Multiplexing (CDM) group, wherein ports within each CDM group are associated with transmissions from individual TRxPs.
In the same field of endeavor, Freene ‘768 teaches the limitations not taught by Maaref, in view of Bendlin, and further in view of Frenne ‘234, including
wherein each RateMatchPatternLTE-CRS is associated with a respective Demodulation Reference Signal (DMRS) Code Division Multiplexing (CDM) group, wherein ports within each CDM group are associated with transmissions from individual TRxPs
 ([0121] Antenna ports mapped to each CDM group
[0195] Proposal: Support mechanisms to extend PDSCH resource mapping around multiple reserved resources from different gNBs, i.e. configured lte-CRS-ToMatchAround 
[0201] Each layer is associated to a certain TRP by the use of the DMRS CDM groups).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mauritz, in view of Bendlin, and further in view of Frenne ‘234, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘768’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of improving performance in ultra-reliable low-latency communications (URLLC) in wireless communication networks (see [0001]).

Regarding claim 25, Maaref, in view of Bendlin, and further in view of Frenne ‘234, teaches the apparatus of claim 20.
Maaref, in view of Bendlin, and further in view of Frenne ‘234, does not teach
the apparatus of claim 20, wherein each RateMatchPatternLTE-CRS is associated with a respective set of baseband ports associated with downlink transmissions from individual TRxPs.
In the same field of endeavor, Freene ‘768 teaches the limitations not taught by Maaref, in view of Bendlin, and further in view of Frenne ‘234, including
the apparatus of claim 20, wherein each RateMatchPatternLTE-CRS is associated with a respective set of baseband ports associated with downlink transmissions from individual TRxPs
([0121] Antenna ports mapped to each CDM group
[0195] Proposal: Support mechanisms to extend PDSCH resource mapping around multiple reserved resources from different gNBs, i.e. configured lte-CRS-ToMatchAround 
[0201] Each layer is associated to a certain TRP by the use of the DMRS CDM groups
[0305] UE includes baseband circuitry).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mauritz, in view of Bendlin, and further in view of Frenne ‘234, which includes a mobile device determining to avoid collisions between 5G and LTE, to include Frenne ‘768’s teaching of determining to avoid collisions between 5G and LTE, for the benefit of improving performance in ultra-reliable low-latency communications (URLLC) in wireless communication networks (see [0001]).


Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muruganathan, et al (US PG Publication 2019/0223161), hereafter Muruganathan, teaches performing rate matching between 4G/LTE and 5G systems.
Iyer, et al (US PG Publication 2020/0008216), hereafter Iyer, teaches using DMRS to perform rate matching between 4G/LTE and 5G systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached Mondays through Fridays between 7:30 am and 2 pm and between 3:30 pm and 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641